Citation Nr: 0123345	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  96-40 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Regional 
Office (RO) that found that new and material evidence had not 
been received to reopen the veteran's claim for service 
connection for PTSD.  

By rating decision dated in July 1989, the RO denied the 
veteran's claim for service connection for PTSD.  He was 
notified of this decision and of his right to appeal by a 
letter dated the following month, but a timely appeal was not 
received.  As such, that determination became final.  
38 U.S.C.A. § 7105 (West 1991).  When this case was 
previously before the Board in September 1998, it was 
remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.  

The Board notes that the supplemental statement of the case 
issued in May 2001 listed the issue as service connection for 
PTSD.  However, there was no specific finding that new and 
material evidence had been submitted, and it is not clear, 
therefore, whether the RO reached that determination.  In any 
event, under Barnett and Fulkerson, the Board is not bound by 
the RO's determination in this regard, and the Board must 
also review whether new and material evidence has been 
submitted to reopen the veteran's claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. 
West, 12 Vet. App. 268, 269-70 (1999) (per curiam) (setting 
aside a Board decision to enable the Board to observe the 
procedure required by law for reopening of final RO 
decisions).





FINDINGS OF FACT

1.  In an unappealed rating decision dated in July l989, the 
RO denied the veteran's claim for service connection for 
PTSD.

2.  The evidence added to the record since the July 1989 
determination bears directly and substantially upon the 
subject matter of whether the veteran has PTSD due to an 
inservice stressor, when considered alone or together with 
all the evidence, both new and old, and is so significant 
that it must be considered in order to fairly decide the 
issue.  


CONCLUSION OF LAW

New and material evidence has been received subsequent to the 
RO's July 1989 denial of service connection for PTSD, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the Department of Veterans Affairs (VA).  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

Department of Veterans Affairs (VA) is required to review for 
its newness and materiality the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
veteran was informed of the last final disallowance of the 
claim for service connection for PTSD in August 1989.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will describe the evidence which 
was of record at that time, and the evidence presented 
subsequently.  The prior evidence of record is vitally 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The old evidence 

The service medical records are negative for complaints or 
findings pertaining to PTSD.  On a report of medical history 
completed in September 1968, in conjunction with the 
separation examination, the veteran denied nightmares, loss 
of memory, trouble sleeping and depression or excessive 
worry.  A psychiatric evaluation on the separation 
examination in September 1968 was normal.  

Personnel records disclose that the veteran was in Vietnam 
for one year and that his principal duty was pipeline 
specialist.  Among the medals he received were the National 
Defense Service Medal, the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  

The veteran was hospitalized by the VA from January to March 
1989.  He had a history of alcohol and other substance abuse 
of twenty years duration.  He was admitted for alcoholism 
rehabilitation and treatment.  The diagnoses were alcohol 
dependence and polydrug abuse.

By letter dated in April 1989, the RO requested information 
concerning the veteran's in-service stressors and any 
treatment he had received for PTSD following service.  No 
response was received.

The veteran was afforded a psychiatric examination by the VA 
in April 1989.  He noted that he had been hospitalized in the 
psychiatric unit of a private facility in 1970 due to a 
combination of drugs, alcohol and nightmares.  He stated that 
he was in combat in Vietnam.  He claimed that loud noises 
bothered him and that his sleep was poor.  He reported that 
he had dreams of people without heads and firefights.  He 
maintained that he lost his temper.  Following a mental 
status evaluation, the diagnoses were PTSD and multiple 
substance abuse, in remission.  

The additional evidence 

The veteran was admitted to St. Therese Hospital in September 
1991 after becoming very agitated and delusional.  It was 
noted that he thought he saw Viet Cong near his house.  He 
related that he had had some difficulty with flashbacks on 
three occasions since service.  It was indicated that he had 
been in the same hospital in 1972 due to depression.  The 
diagnoses on discharge were brief psychotic episode and PTSD.  

The veteran was again seen in St. Therese Hospital in March 
1992.  The diagnosis was PTSD.

The veteran was hospitalized by the VA in May 1992.  He 
admitted to being depressed to the point that he had 
considered suicide in the previous two weeks.  He reported a 
past medical history of being hospitalized in 1975 after 
battling nine men.  Clinical records from the hospitalization 
reflect an assessment of, in pertinent part, post-traumatic 
stress.  The diagnoses on discharge were alcohol abuse and 
antisocial personality traits.  

VA medical records dated from 1988 to 1995 have been 
associated with the claims folder.  When the veteran was seen 
in the mental health clinic in August 1988, it was noted that 
he had recently sustained a head injury at work, and he had 
then lost his job.  It was reported that he was having an 
exacerbation of his PTSD symptoms.  A referral note dated 
February 27, 1989, during the VA hospitalization beginning in 
January 1989, indicates that the veteran was seeking 
assistance with post-traumatic stress as an outpatient.  In 
September 1994, he noted a history of depression since 1992.  
He claimed that the depression started after a car accident 
with head trauma.  When he was seen in January 1995, it was 
indicated that the veteran had PTSD-related complaints and a 
history of substance abuse.  

On an Agent Orange examination in January 1995, the veteran 
related that he went "wacko" when he returned from Vietnam.  
He stated that he exhibited anger/guilt, bad dreams, 
flashbacks and problems with society.  The veteran was seen 
in the social work service in March 1995 and reported no PTSD 
symptoms.  It was indicated that, at that time, it would 
appear that the veteran's symptoms might have been the result 
of a head injury.  The following month, the veteran presented 
in an upset and agitated stated.  He related a recent arrest 
for domestic violence.  He stated that he had PTSD, and 
maintained that he had nightmares and flashbacks.  

On VA psychiatric examination in March 1996, the veteran 
reported that he was in combat in Vietnam as an engineer.  He 
spoke about burying people, some of whom were burned so badly 
that he did not know if they were friends or enemies. He 
described dreaming of his friends being killed.  It was noted 
that the veteran showed the examiner a newspaper regarding 
his Vietnam experiences.  He related that since his return to 
the United States, he had nightmares that disturbed his sleep 
at least once a week.  He dreamed about burned bodies and of 
people being injured in other ways.  The diagnoses were PTSD 
and history of substance abuse.

VA outpatient treatment records show that the veteran was 
seen in June 1996.  A synopsis of the veteran's traumatic 
memories was listed.  He stated that about two weeks after he 
arrived in Vietnam, he encountered his first firefight on 
October 11, 1967.  He related that there were gunfire flashes 
from the tree line and that, although nobody was hurt, he had 
never been so scared in his life.  He reported that he saw 
three Viet Cong fall and that was the first time he saw 
anyone killed.  He indicated that he later discovered a 
bullet hole in the truck he was driving.  The examiner 
commented that the veteran began to noticeably sweat and 
literally choked as the veteran described the scene during an 
intensive therapy session.  The veteran indicated that he 
recalled smelling the scent, hearing the sounds and feeling 
the sensations of the incident as if it were being re-
experienced.  

It was also noted in the June 1996 report that the veteran 
described one of the last firefights he encountered in 
Vietnam as the most vivid and disturbing to him.  He stated 
that he had been sent by his commanding officer to pick up a 
welder in Dak To.  He noted that he heard lots of gun fire 
and explosions on the highway, and when he got to that area, 
it was apparent that a convoy had been ambushed, and that the 
escorts and drivers were all dead and on fire.  He described 
the smell and horrific images of the dead as he recalled 
being exposed to their burning bodies, but he was helpless to 
intervene.  

The June 1996 report also contained a description of an 
incident he only began to recall as a patient in the PTSD 
Recovery Program.  He recalled witnessing the murder of three 
Vietnamese people by an American.  

The veteran was hospitalized by the VA in November 1996.  It 
was reported that he was suicidal prior to admission.  It was 
indicated that he tried to kill himself with a knife and his 
girlfriend stopped him.  It was related that it was a 
flashback to Vietnam, in which he saw people who were not 
really there.  The pertinent discharge diagnoses were poly 
substance abuse, history of PTSD and personality disorder, 
not otherwise specified.  

The veteran was seen in a VA mental health clinic in May 
1997.  It was indicated that the loss of trust in others 
triggered a strong emotional reaction within him as it 
related back to losses from his combat duty.  The veteran 
also related that he had had experiences that he described as 
flashbacks, where he saw shadows flashing by him triggering 
the fear and paranoia of his past combat experiences.

In March 1999, the veteran submitted his response to a 
request for information relating to his stressors and his 
claim for service connection for PTSD.  The veteran stated 
that when he was in the hospital in Vietnam, he helped feed 
and change the dressings on men with no arms and legs, and he 
fed the wounded who could not help themselves.  He reported 
that he witnessed the deaths of a Vietnamese farmer and 
family, and noted that an individual called "Skull" had 
killed them for no reason.  The veteran indicated that 
"Skull" told him that he would kill him [the veteran] and 
therefore he did not say anything about this incident.

The veteran described another incident in which an Army of 
the Republic of Vietnam soldier came after him with an ax 
handle and he fractured his thumb while trying to protect 
himself.  He reported that this injury was in December 1967.  
He furnished the names of two friends who were killed in 
Vietnam.  The veteran also noted that he was constantly fired 
upon, especially when laying pipe and that he was exposed to 
mortar and rocket attacks.  He related that he was in a 
bunker that received a direct hit with mortar rounds when he 
was assigned to the 643rd pipeline unit.

A report of contact dated in May 1999 reflects that the RO 
contacted St. Therese Hospital in an attempt to obtain 
records of the veteran's earlier hospitalization at that 
facility.  However, it was indicated that the facility only 
kept records for about ten years.

By letter dated in May 1999, the RO wrote the United States 
Armed Services Center for the Research of Unit Records 
(USASCRUR) in an attempt to verify the stressor that the 
veteran alleged occurred on October 11, 1967.  In the letter, 
the RO provided the names of the veteran's friends who had 
been killed while he was in Vietnam.

By letter dated in November 2000, USASCRUR provided 
information that reflected an enemy attack at the veteran's 
base on October 8, 1967 in which one American soldier and one 
Vietnamese civilian were killed, and three enemy killed.  
USASCRUR also noted that it was unable to verify that the 
veteran's friends had been wounded or killed in action during 
the time the veteran was assigned in Vietnam. 

The veteran was afforded a VA psychiatric examination in 
January 2001.  The examiner noted that he thoroughly reviewed 
the veteran's claims folder and records.  The veteran stated 
that the stressor which seemed to be the most prominent to 
him was when he was hospitalized after he broke his arm and 
he was requested to assist with unloading people from 
choppers.  He related that many of these people were 
seriously wounded, and that often it was just body parts that 
came in.  He added that he recalled body parts, loading them 
into bags and seeing blood all over.  The veteran further 
stated that he assisted with the feeding of the wounded men, 
many of whom had blown off arms or legs, and that this was 
very stressful to him.  During the examination, the veteran 
also described being exposed constantly to mortar and rocket 
attacks.  He was unable to recall the name of a man he had to 
take to the hospital.  

Following a mental status evaluation, the diagnosis was PTSD.  
The examiner indicated that it was evidenced by severe 
recurrent nightmares, hyperarousal and avoidance.  She opined 
that these were related mostly to the time the veteran spent 
caring for more severely wounded men in the hospital and 
loading body parts into bags.  The examiner further noted 
that the veteran did not recall any men he was with being 
injured.  She acknowledged that there was some discrepancy in 
the veteran's description of the attack (in October 1967) and 
the one verified by USASCRUR.  In light of the nature of the 
flashbacks the veteran used to have, the examiner suspected 
that the veteran most likely was involved in a stressor where 
he and others were attacked by the Viet Cong.  An addendum to 
the examination report notes that the veteran was afforded 
neuropsychological testing and that the findings were 
consistent with those obtained from Vietnam veterans with 
combat-related PTSD.  

Analysis 

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

The evidence received subsequent to the July 1989 rating 
decision includes VA medical records from 1988 to 2001, to 
include the report of a VA psychiatric examination in January 
2001, private medical records, the testimony of the veteran 
and his parents at a hearing at the RO and information from 
USASCRUR.  The Board acknowledges that the medical records 
reflect treatment many years after service.  The evidence 
shows that the veteran's claim was previously denied on the 
basis that a stressor had not been documented.  Similarly, 
while recent efforts to verify the veteran's specific 
stressors were unsuccessful, the Board notes that there are 
certain similarities in the veteran's description of the 
attack that he asserted occurred on October 11, 1967, and the 
attack confirmed by USASCRUR that took place merely three 
days earlier.  The veteran has complained in general that he 
was fired upon and was exposed to mortar and rocket attacks.  
In addition, while a VA examiner has associated the veteran's 
PTSD with caring for wounded and loading body parts, it was 
also stated that his neurological test findings were 
consistent with those obtained from Vietnam veterans with 
combat-related PTSD.  

In summary, the Board finds that the evidence submitted since 
the RO's determination of July 1989, when viewed in 
conjunction with all the other evidence of record, is not 
cumulative and redundant and has significant effect upon the 
facts previously considered.  It verifies that the veteran 
was exposed to combat situations with the enemy, which he has 
noted as being stressful, and it also relates examination 
test findings with combat-related PTSD.  As such, it is "new 
and material" as contemplated by 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001), and provides the basis to 
reopen the veteran's claim for service connection for PTSD.  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD, and to that extent, 
the appeal is granted.  



REMAND

The veteran seeks service connection for  PTSD. 

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In the case of a claim of service connection for PTSD, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f) (2000).

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is unrelated to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain service records or other credible 
supporting evidence to corroborate his testimony as to the 
occurrence of the claimed stressor. Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
38 C.F.R. § 3.304(f).

In this case, the veteran's claimed in-service stressors 
involve combat-type situations, consisting of his having been 
under repeated enemy attack and having witnessed explosions 
wherein some people were killed.  The record shows that the 
veteran has recounted being under enemy attack on October 11, 
1967 at Cam Rahn Bay in the area of An Khe.  The USASCRUR has 
verified that an enemy attack at the veteran's base occurred 
on October 8, 1967, and that one American, one Vietnamese 
civilian and three of the enemy were killed.  A VA examiner 
has noted that testing has shown the veteran's findings were 
consistent with combat-related PTSD, and also stated that his 
symptoms were related to caring for injured men.  

Consequently, the case is REMANDED for the following action:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for the veteran.  With 
any necessary authorizations, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.   
If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  It is requested that a VA examination 
be performed by a VA psychiatrist who has 
not previously examined the veteran in 
order to determine the nature and 
severity of the reported PTSD.  The 
claims folder and a copy of this Remand 
must to be made available to the examiner 
in conjunction with the examination. All 
indicated tests are to be conducted. The 
RO is to inform the examiner that the 
veteran's stressor of coming under enemy 
attack in October 1967 is deemed to have 
been verified and may be used as a basis 
for a diagnosis of PTSD.

If the diagnosis of PTSD is deemed 
appropriate, the psychiatric examiner 
should specify whether the stressor found 
to be established by the record is 
sufficient to produce PTSD; and whether 
there is a link between the current 
symptomatology and the inservice stressor 
found to be established by the record.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand. If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.   Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue in appellate status on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the claims folder should then 
be returned to the Board for further 
review, as appropriate.


If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond. 
The case should then be returned to the Board for review. The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

